Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 16, 2019

                                     No. 04-19-00617-CR

                                  Anthony Charles MCVEA,
                                         Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the County Court at Law No. 15, Bexar County, Texas
                                   Trial Court No. 614181
                           Honorable Melissa Vara, Judge Presiding


                                        ORDER
       The clerk’s record shows that appellant was charged by information with resisting arrest.
Appellant filed a pro se motion to suppress and a pro se notice of appeal on the same day,
September 4, 2019. The record contains no final judgment or other appealable order. In
addition, the record reflects that appellant is represented by counsel and therefore may not
simultaneously proceed pro se. See Rudd v. State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981)
(there is no right to hybrid representation in Texas). Accordingly, appellant is hereby
ORDERED to show cause in writing within ten (10) days from the date of this order stating
why this appeal should not be dismissed for want of jurisdiction. TEX. R. APP. P. 25.2(a)(2).


                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of October, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk